DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 01/22/2021 is/are being considered by the examiner.
Claims 1-5, 8-12 are pending:
Claims 6, 7 are canceled


Response to Arguments
Applicant’s arguments and/or amendments, with respect to specification objection have been fully considered and are persuasive.  The specification objection of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to drawing objections have been fully considered and are partially persuasive.  Some of the drawing objections of record have been maintained while others have been withdrawn. See drawing objection section below for details.
Applicant asserts, page 9, that (a) the angle of Fig5a-c is that of the skeleton angle, and that (b) a Y-axis scale is not necessary as the graph is only showing comparisons.
The office is respectfully not persuaded, as the office is still not able to find a connection between the angle(s) of Fig5a-c as stated within the specification as filed, and even if a comparison is sufficient, it is unknown what the different curves are depicting due to the lack of a legend specifying what structure corresponds to which curves.


Specification objections are maintained/updated, see section below for details.

Applicant’s arguments and/or amendments, with respect to 35 USC 112b rejections have been fully considered and are partially persuasive. Some of the 35 USC 112b rejections of record have been maintained and some have been withdrawn. 
See section below for details.

Applicant’s arguments and/or amendments, with respect to 35 USC 112d rejections have been fully considered and are persuasive.  The 35 USC 112d rejections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 102 art rejections by Roux (FR 3,004,749) have been fully considered. 
Applicant asserts, page 10, that Roux fails to disclose “… defined by a skeleton angle having, at a trailing edge, a trailing value between 5 [degrees] and 13 [degrees] with respect to a longitudinal axis of the turbine engine”, as applicant asserts that Roux only describes the two particular angles of -15 and +15 degrees.
The office respectfully disagrees, as can be seen at the end of Para1 on Page 4 of Roux “the order of magnitude of the deviation for ai is of +/- 15 [degree symbol] with respect to the geometric axis x-x’ of the turbomachine”, which clearly states that the value of angle ai is within the range of +15 degrees to -15 degrees as opposed to applicant mischaracterization of only the two particular angles of -15 and +15 degrees.
Applicant asserts, page 10-11, that Roux fails to disclose that “a pylon” is defined as having the skeleton angle trailing value discussed above.
The office respectfully disagrees. As discussed in the context of canceled claim 7, Page6 Last 5 Lines of Para4 of Roux (quoted below for ease of the reader) discusses that the disclosure of angles of blade arms 16/116 applies to blade arms 12/14. As the section 
“It is therefore understood that this type of technology can also be applied to the geometry of the arm or arms of the stator blade wheel as described above and more generally to any heterogeneous configuration of stator wheels with aerodynamic blades comprising one or several elements generating distortion: in the case described above, it is the arms and pylons that form the distortion generating elements or disruptive elements.”
Applicant asserts, page 11, that Roux fails to disclose a suction side of the pylon “which would approach the longitudinal axis of the turbine engine”.
The office respectfully disagrees, and notes that applicant’s assertion is not commensurate in scope to applicant’s claim language. Claim 1 states “said skeleton angle at the trailing edge being oriented so as to bring a suction side of the pylon closer to the longitudinal axis of the turbine engine.” and as stated in the context of canceled claim 7, end of Para1 on Page4 of Roux  discloses angle ai is within the range of +15 degrees to -15 degrees relative to the longitudinal axis and therefore angle a/alpha is closer to longitudinal axis than other structures in the system. Further, as best seen in Fig3/4, the angle ai modifies the structure of both the pressure and suction sides of the given airfoil, and therefore the suction side of the pylon is oriented closer to the longitudinal axis as compared to further out structures.


Drawings
Figure 4a should be designated by a legend such as --Prior Art-- because only that which is old is illustrated, per Spec P9Para3.  
Figure 4b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated, per Spec P10Para3.

See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because
Fig2a
Shading of parts impedes the clear reading of the drawing 
Structure of pylon 6a is unknown from the drawing
Fig2b
Disclosed structure is unclear, in particular due to confusing and not explained usage of solid and dotted lines in the vertical orientation with an unclear correspondence to structure hinted at by the reference characters
Fig2c
Shading impedes the clear reading of the drawing
Greyscale legend is not arranged in ascending/descending degree of greyscale, and thus it is impossible to understand or identify a particular value for a given location in the drawing to the given legend
Structure is unknown from the drawing
Fig4a-c
Unknown what the different solid/dashed curves indicate or disclose
NOTE: the amendment starting at P7L14 does not fully satisfy the instant objection
Fig5a-c
Y-axis is missing scaling values
Legend is missing to identify the different ‘curves’ on the graphs
It is unclear what angle corresponds to “angle” on the y-axes
Fig6a/b
Shading of parts impedes the clear reading of the drawing to the point that the structure shown is unknown
Structure is unknown from the drawing
Remove the random numbers that cover the drawing that have not been disclosed to correspond to anything
Fig7a/b
Shading of parts impedes the clear reading of the drawing to the point that the structure shown is unknown
Structure is unknown from the drawing
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims are objected to because of the following informalities:  
Throughout
Maintain consistent application of antecedent indication terms (“the” and “said”) for given terms
Ex. 
Claim 9 L2, limitation “the pylon”
Claim 9 L3, limitation “the arm”
Claim 10
Claim 11
Claim 1
L5, limitation “the obstacles” lacks formal antecedent basis
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
L3-4, limitation “which is a pylon” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is renaming the “at least one blade” or the “at least one arm”
Claim 8
L2, limitation “wherein plurality of obstacles” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation invokes a new antecedent basis for the term or if the cited limitation depends upon the antecedent basis provided in Claim 1 L3
L2-3, limitation “said arm which is not a pylon” lacks antecedent basis
Office suggests amendment to “said at least one arm which is not [[a]] the pylon”
L3, limitation “a pylon” lacks the proper antecedent basis term
L3, limitation “a skeleton angle” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation invokes a new antecedent basis for the term or if the cited limitation depends upon the antecedent basis provided in various locations
Office suggests amendment to “an arm skeleton angle”
L3, limitation “the trailing edge” lacks antecedent basis. 
The instant term references the trailing edge of the at least one arm which is not a pylon, however the “a trailing edge” of claim 1 references the trailing edge of said pylon. These are two different structures.
Claim 9
L2,3-4 limitation “said arm which is not a pylon” lacks correct antecedent basis indication/language
L2-3, limitation “said skeleton angle” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation depends upon the antecedent basis provided in Claim 1 L4 or that of Claim 8 L2
L3, limitation “the trailing edge” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what is the proper antecedent basis for the cited term
Claim 10
L2,3-4, limitation “said arm which is not a pylon” lacks correct antecedent basis indication/language
L2-3, limitation “said skeleton angle” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown which skeleton angle is referenced.
L3, limitation “the trailing edge” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what is the proper antecedent basis for the cited term
L3-4, limitation “the pressure side” lacks antecedent basis
Claim 11
L2, limitation “proximity” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown to what degree of ‘closeness’ would or would not be within the bounds of “proximity” as two of ordinary skill in the art could reasonably come to widely different bounds for the cited limitation, and the specification does not provided sufficient guidance to one of ordinary skill in the art to form such a determination
L2, limitation “the arm which is not a pylon” lacks correct antecedent basis indication/language
Claims dependent on a rejected claim are rejected based on dependency.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-12, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roux (FR 3 004 749).
NOTE: please see the attached translation of the specification into English of Roux provided in the file wrapper. ALL citations to page/paragraphs in Roux are in reference to the attached English translation.
Claim 1
Roux discloses: 
“A bypass flow guide vane stage of a turbine engine of a turbofan type (Fig1-4), comprising 
a plurality of obstacles including at least one blade and at least one arm (blade arms 5/6/12a/b/16/14/116/114) which is a pylon (pylon 14/114; Page6 Last 5 Lines of Para4; explicit discussion of angles of blade arms 16/116 applies to blade arms 12/14); and 
a platform from which the obstacles extend (casing 4 within the bypass), 
wherein said pylon is defined by a skeleton angle (angle a/alpha) having, at a trailing edge, a trailing value between 5 [degree symbol] and 13 [degree symbol] with respect to a longitudinal axis of the turbine engine (Page4 end of Para1; angle a/alpha +/- 15 degrees), said skeleton angle at the trailing edge being oriented so as to bring a suction side of the pylon closer to the longitudinal axis of the turbine engine (Page4 end of Para1; angle a/alpha +/- 15 degrees, therefore angle a/alpha is close to longitudinal axis).”
Claim 2
Roux discloses: “The guide vane stage according to claim 1, wherein said trailing value is between 7 [degree symbol] and 11 [degree symbol] (Page4 end of Para1; angle a/alpha +/- 15 degrees).”
Claim 3
Roux discloses: “The guide vane stage according to claim 1, wherein said pylon has an inclination start position situated at between 40% and 80% of a relative length of a chord extending from a leading edge to the trailing edge of the arm (best seen Fig3, starting at the approximately region 120 at 50% chord length), said skeleton angle having said trailing value between a curvature start position and the trailing edge (trailing value is the angle of the skeleton angle, ergo the skeleton angle has the trailing value; angle curvature location best seen Fig3/4).”
Claim 4
Roux discloses: “The guide vane stage according to claim 3, wherein the inclination start position is situated at between 50% and 70% of the relative length of the chord (best seen Fig3, starting at the approximately region 120 at 50% chord length).”
Claim 5
Roux discloses: “The guide vane stage according to claim 1, wherein the suction side or a pressure side of said pylon is rectilinear between the inclination start position and a beginning of a closure of the trailing edge (best seen Fig3/4, suction/pressure side of arm is rectilinear in claimed region).”
Claim 8
Roux discloses: “The guide vane stage according to claim 6, wherein plurality of obstacles includes at least one arm which is not a pylon (blade arms 5/6/12a/b/16/116), said arm which is not a pylon is defined by a skeleton angle having, at the trailing edge, said trailing value (blade arms 5/6/12a/b/16/116; trailing value is the angle of the skeleton angle, ergo the skeleton angle has the trailing value).”
Claim 9
Roux discloses: “The guide vane stage according to claim 8, wherein said arm which is not a pylon is situated at the suction side of the pylon, said skeleton angle at the trailing edge being oriented so as to bring a suction side of the arm which is not a pylon closer to the longitudinal axis of the turbine engine (Page4 end of Para1; angle a/alpha +/- 15 .”
Claim 10
Roux discloses: “The guide vane stage according to claim 8, wherein said arm which is not a pylon is situated at a pressure side of the pylon, said skeleton angle at the trailing edge being oriented so as to bring a pressure side of the arm which is not a pylon closer to the longitudinal axis of the turbine engine (Page4 end of Para1; angle a/alpha +/- 15 degrees, therefore angle a/alpha is close to longitudinal axis; Page6 Last 5 Lines of Para4; explicit discussion of angles of blade arms 16/116 applies to blade arms 12/14).”
Claim 11
Roux discloses: “The guide vane stage according to claim 8, wherein said trailing value increases in absolute value with proximity of the arm which is not a pylon to the pylon (Page4 end of Para1; angle a/alpha +/- 15 degrees, therefore angle a/alpha is close to longitudinal axis; Page6 Last 5 Lines of Para4; explicit discussion of angles of blade arms 16/116 applies to blade arms 12/14).”
Claim 12
Roux discloses: “A turbine engine (best seen Fig1) comprising the bypass flow guide vane stage according to claim 1 (see claim 1).”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093.  The examiner can normally be reached on M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747